DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 1 September 2022. As directed by the amendment: claims 1, 4, 8, 15-17, and 20 have been amended, claims 2 and 3 have been canceled. Thus claims 1 and 4-20 are presently pending in this application. Applicant’s amendments to the Drawings have overcome each objection to the drawings previously set forth in the Non-Final Office Action mailed 14 June 2022. Applicant’s amendments to the claims have overcome the objections to claims 15, 16, and 20, however, the amendments have not overcome the objection to claim 8. The amendments to the claims have overcome the 35 U.S.C. 112(b) rejection of claim 2, however, the rejection of claim 5 has not been overcome. The examiner notes claim 5 has not been amended as described on page 2 of Remarks received 1 September 2022. 
Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.
Applicant argues on page 11 of Remarks that in modifying the rim of Yuds, it would be expected that a shortened continuous peripheral rim would make the fluid bag less secure on the tray and would reduce leak protection, and therefore, would not be desired. The examiner respectfully disagrees. The minimum height of the peripheral rim from the warming plate is not disclosed, however, there is no reason to believe giving the peripheral rim a height of less than 2 cm would be reducing the height. Additionally, Fig 2 of Yuds shows a basin that slopes from the height of the rim into a deeper side, at the point where the peripheral rim meets the basin, the height difference is 0 and would increase from there, necessarily having a height of less than 2 cm along the increased depth. The basin of Yuds is described being sized and shaped to accommodate a bag of dialysate. In choosing a size and shape to construct a warming tray, it would be understood that bags of fluid can be various shapes and sizes, a small bag of fluid could be accommodated by a basin with a rim height of less than 2 cm. 
Applicant argues on page 13 that in the modification with the device of Shimel, it would be expected that the gently angled rim would make the fluid bag less secure on the tray and would reduce leak protection, and therefore would not be desired. The examiner respectfully disagrees, the angled rim of Shimel is taught to cradle the fluid bag. There is no teaching away from using the gently angled rim in the applied references. Shimel teaches a structure that provides a desired function so it would be obvious to one of ordinary skill in the art to include the structure. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claim 8 is objected to because the limitation “at least two proximity sensors” does not have proper antecedent basis. The examiner recommends amending claim 8 to instead recite “The warming module of claim 7 wherein the at least one proximity sensor includes at least two proximity sensors that are displaced laterally from each other.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if “a heater” is intended to be a different component than the
“heater element” recited in claim 1. For the purpose of examination, the heater is being interpreted to be the same element as the heater element from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2010/0059498 A1), hereinafter Hansen ‘498, in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), and Shimel et al. (US 2017/0281879 A1).
Regarding claim 1, Hansen ‘498 discloses a warming module (12 Fig 1) for infusible liquids [0003]-[0004] comprising: an upwardly exposed metal warming plate (22 Fig 1, [0033] “Given the complex profile of the support structure 22, it may be formed by an extrusion process and is composed of, at least in one form, aluminum or an aluminum alloy.”) sized to receive a flexible polymer bag holding the infusible liquid ([0025] “Each of the modular fluid warmers 12 form shelves 14 having support surfaces 20 for the placement of a container (not shown), such as a bag or bottle”); a polymer housing (24 Fig 1, [0026]) supporting the warming plate (See the warming plate 22 supported by the housing Fig 3) and providing an upwardly extending peripheral rim ([0026] “The support structure 22 of each of the modular fluid warmers 12 is substantially surrounded by a casing 24.”, see upward extension of the rim in Figs 3, 4 and 5, the rim extends upward from the bottom surface and is slightly raised above the surface of the metal plate 20); and a heater element (23 Fig 3) attached to the warming plate ([0025] “The support surface 20 is part of a support structure 22 […]. The support surface 20 is heated by a heating element 23 (best seen in FIGS. 3, 7, and 8), which is attached to the underside of the support surface 20.”) to conduct heat through the warming plate and bag into the contained infusible liquid when the bag is held on the warming plate [0043]. However, Hansen ‘498 fails to disclose the metal warming plate is planar and is silent to the peripheral rim presenting a sealed continuous surface between the housing and the warming plate wherein the rim is continuous around a periphery of the warming plate and has a height less than 2 cm and an angle of less than 45 degrees with respect to the warming plate.
Lindo et al. teaches a metal warming plate (38 Fig 9, [0133] “aluminum heater plate 38”) is planar (See the flat/planar shape of heater plate 38 Fig 9) wherein the rim is continuous around a periphery of the warming plate (See continuous rim 113 in cross section show in Fig 9, and in Fig 13). It would have been obvious to one of ordinary skill at the time of effective filing for the metal warming plate of Hansen ‘498 to be shaped as taught by Lindo et al. so an interface between the warming plate and a dialysate bag can be maximized and it would have been obvious for the rim to be continuous around the periphery to securely hold the dialysate bag upon the planar warming plate to prevent the bag from sliding around or off the surface.
Shevlin teaches a warming module with a peripheral rim presenting a sealed continuous surface (a gasket 47 Fig 3 ) between the housing (46 Fig 3) and the warming plate (44 Fig 3). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the peripheral rim of the warming module of modified Hansen ‘498 to present a sealed continuous surface as taught by Shevlin to form a thermally insulating air void between the housing and the warming plate, making the heating more efficient (Col 5 lines 6-11), additionally making the surface sealed would prevent fluids and other contaminants from leaking into the interior of the device.
Shimel et al. teaches a tray (101 Fig 2) with a rim (“rails” 136 Fig 2 & 3) having an angle of less than 45° with respect to the plate (See extension of 136 Fig 3 at an angle of less than 45° in annotated Fig 3 below). It would have been obvious to one of ordinary skill at the time of effective filing for the rim of modified Hansen ‘498 to extends upward from edges of the warming plate by an angle of less than 45° as taught by Shimel et al. so “the edges of the intravenous fluid bag 106 may be cradled by the rails 136 so that a width of the bag lies substantially within the platform 132” [0072].

    PNG
    media_image1.png
    383
    469
    media_image1.png
    Greyscale

Shimel et al. does not expressly disclose the rim having a height less than 2 cm as required by the claim. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the rim of modified Hansen ‘498 to have a height less than 2cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the rim of modified Hansen ‘498 would not operate differently with the claimed height and since the rim is intended to cradle the edges of the intravenous fluid bag so that a width of the bag lies substantially within the platform (Shimel et al.- [0072]) the device would function appropriately having the claimed rim height. Further, applicant places no criticality on the range claimed, indicating that the rim “may” be less than 2cm (specification [0007], [0054]).
Regarding claim 11, modified Hansen ‘498 teaches the warming module of claim 1. Hansen ‘498 further teaches wherein the rim (upwardly extending part of housing 24 Fig 1) includes at least one light indicator (70 Fig 1) indicating a warming state of the flexible polymer bag holding the infusible liquid ([0043] “When the temperature of the container (and fluid therein) is within acceptable range for use, an LED light 70 on the front of the modular fluid warmer 12 may illuminate to indicate that the fluid is ready for administration.”).  
	Regarding claim 16, modified Hansen ‘498 teaches the warming module of claim 11. Hansen ‘498 further teaches wherein the at least one light indicator presents a warming state indicating that the bag is warming and is not at a predetermined temperature or is warmed to a predetermined temperature by means of changing an intensity of the light ([0043] “When the temperature of the container (and fluid therein) is within acceptable range for use, an LED light 70 on the front of the modular fluid warmer 12 may illuminate to indicate that the fluid is ready for administration.” A light illuminating from off to on is a change in intensity of the light).
	Regarding claim 17, Hansen ‘498 discloses a warming system (10 Fig 1) for infusible liquids [0003]-[0004] comprising: 18at least two warming modules (12 Fig 1) arranged in a stacked configuration along an axis extending along a height of each warming module (See stacked configuration in Fig 1, [[0024] “a stacked assembly 10 is composed of a number of modular fluid warmers 12.”), each warming module having an upwardly exposed metal warming plate (22 Fig 1, [0033] “Given the complex profile of the support structure 22, it may be formed by an extrusion process and is composed of, at least in one form, aluminum or an aluminum alloy.”) sized to receive a flexible polymer bag holding the infusible liquid ([0025] “Each of the modular fluid warmers 12 form shelves 14 having support surfaces 20 for the placement of a container (not shown), such as a bag or bottle”); a polymer housing (24 Fig 1, [0026]) supporting the warming plate (See the warming plate 22 supported by the housing Fig 3) and providing an upwardly extending peripheral rim ([0026] “The support structure 22 of each of the modular fluid warmers 12 is substantially surrounded by a casing 24.”, see upward extension of the rim in Figs 3, 4 and 5, the rim extends upward from the bottom surface and is slightly raised above the surface of the metal plate 20); and a heater element (23 Fig 3) attached to the warming plate ([0025] “The support surface 20 is part of a support structure 22 […]. The support surface 20 is heated by a heating element 23 (best seen in FIGS. 3, 7, and 8), which is attached to the underside of the support surface 20.”) to conduct heat through the warming plate and bag into the contained infusible liquid when the bag is held on the warming plate [0043]. However, Hansen ‘498 fails to disclose the metal warming plate is planar and is silent to the peripheral rim presenting a sealed continuous surface between the housing and the warming plate wherein the rim is continuous around a periphery of the warming plate and has a height less than 2 cm and an angle of less than 45 degrees with respect to the warming plate.
	Lindo et al. teaches a metal warming plate (38 Fig 9, [0133] “aluminum heater plate 38”) is planar (See the flat/planar shape of heater plate 38 Fig 9). It would have been obvious to one of ordinary skill at the time of effective filing for the metal warming plate of Hansen ‘498 to be shaped as taught by Lindo et al. so an interface between the warming plate and a dialysate bag can be maximized.
	Shevlin teaches a warming module with a peripheral rim presenting a sealed continuous surface (a gasket 47 Fig 3 ) between the housing (46 Fig 3) and the warming plate (44 Fig 3). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the peripheral rim of the warming module of modified Hansen ‘498 to present a sealed continuous surface as taught by Shevlin to form a thermally insulating air void between the housing and the warming plate, making the heating more efficient (Col 5 lines 6-11), additionally making the surface sealed would prevent fluids and other contaminants from leaking into the interior of the device.
	Shimel et al. teaches a tray (101 Fig 2) with a rim (“rails” 136 Fig 2 & 3) having an angle of less than 45° with respect to the plate (See extension of 136 Fig 3 at an angle of less than 45° in annotated Fig 3 below). It would have been obvious to one of ordinary skill at the time of effective filing for the rim of modified Hansen ‘498 to extends upward from edges of the warming plate by an angle of less than 45° as taught by Shimel et al. so “the edges of the intravenous fluid bag 106 may be cradled by the rails 136 so that a width of the bag lies substantially within the platform 132” [0072].

    PNG
    media_image1.png
    383
    469
    media_image1.png
    Greyscale

	Shimel et al. does not expressly disclose the rim having a height less than 2 cm as required by the claim.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the rim of modified Hansen ‘498 to have a height less than 2cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the rim of modified Hansen ‘498 would not operate differently with the claimed height and since the rim is intended to cradle the edges of the intravenous fluid bag so that a width of the bag lies substantially within the platform (Shimel et al.- [0072]) the device would function appropriately having the claimed rim height. Further, applicant places no criticality on the range claimed, indicating that the rim “may” be less than 2cm (specification [0007], [0054]).
	Regarding claim 18, modified Hansen ‘498 teaches the warming system of claim 17. Hansen ‘498 further teaches further including a mounting bracket (back plate 32 Fig 2B) having a first plate (side wall 36 Fig 2B) configured to be attached to the housing (See connection in Fig 5) and a second plate (back wall 34 Fig 2B) extending perpendicular to the first plate and configured to be attached to a support element (wall 76 Fig 9).
	Regarding claim 19, modified Hansen ‘498 teaches the warming system of claim 17. Hansen ‘498 further teaches wherein a spacing between the at least two warming modules is less than 15 cm ([0010] “nesting a first mating structure of one of the modular fluid warmers into a second mating structure of another of the modular fluid warmers”, the two modules are stacked right on top of each other with no spacing in between, no space is less than 15 cm).
	Regarding claim 20, modified Hansen ‘498 teaches the warming system of claim 17. Hansen ‘498 further teaches wherein a spacing between the at least two warming modules is less than two times a height of the bag when reposed on the warming plate ([0010] “nesting a first mating structure of one of the modular fluid warmers into a second mating structure of another of the modular fluid warmers”, the two modules are stacked right on top of each other with no spacing in between, no space is necessarily less than two times a height of the bag when repose on the warming plate).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), and Hansen et al. (US 2014/0199057 A1), hereinafter Hansen ‘057. 
Regarding claim 4, modified Hansen ‘498 teaches the warming module of claim 1. However, modified Hansen ‘498 fails to teach wherein the heater is attached to cover at least 90% of the warming plate area.
Hansen ‘057 teaches a heater (28 Fig 2) is attached to contact the warming plate (12 Fig 2) “over a large area so that a low temperature (gentle) heat implemented over the portions of the basin 12 contacting the dialysis bag 22 10 rapidly heat the contained infusion liquid 23 without large temperature differences” [0052], therefore at the time of effective filing, the percent of the area of the warming plate covered by the heater was a known result effective variable because modification of the amount of coverage would affect how rapidly and gently the infusion fluid could be heated. It would have been obvious to one of ordinary skill at the time of effective filing for the heater of modified Hansen ‘498 to be attached to cover at least 90% of the warming plate area since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), Cheney, II et al. (US 5,176,343 A), hereinafter Cheney, and Kistner et al. (US 6,142,974 A). 
Regarding claim 5, modified Hansen ‘498 teaches the warming module of claim 1. Hansen ‘498 further teaches further including a heater (23 Fig 3) and heater control circuitry (68 Fig 6, [0010] “A controller selectively operates the heating element”). However, modified Hansen ‘498 is silent to a remote wall adapter providing a voltage less than or equal to 12 V to the heater and heater control circuitry from the remote wall adapter through an adapter cord.
Cheney teaches a remote wall adapter (14 Fig 1) providing a voltage to the medical instrument (Col 1 lines 30-36 “the medical instrument is designed to operate on a DC power supply which is typically obtained by connecting an appropriate transformer to a standard AC power supply”) through an adapter cord (16 Fig 1). It would have been obvious to one of ordinary skill in the art at the time of effective filing for a voltage to be provided to the warming module of modified Hansen ‘498 as taught by Cheney to allow the instrument to operate with DC power while being plugged into AC mains. 
Kistner et al. teaches a warming module powered by an adapter providing a voltage less than or equal to 12 V (Col 5 lines 3-4 “Power can be supplied either from a 12-volt battery, a 12-volt DC adapter or an AC adapter.”). It would have been obvious to one of ordinary skill at the time of effective filing for the warming module of modified Hansen ‘498 to be powered by an adapter providing a voltage less than or equal to 12 V so the device can be configured to use either power from mains or power from a common 12V battery so the device can continue to function if power from mains is lost.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), and Park (US 7,238,170 B2).
Regarding claim 6, modified Hansen ‘498 teaches the warming module of claim 1. However, modified Hansen ‘498 is silent to wherein the warming module is less than five pounds. 
Park teaches a warming module with a weight less than five pounds (Col 2 lines 6-15 “in a warmer using a conventional Ni--Cr heating element […] its weight is over 2 kg, so heavy, and its price is high.”, Col 7 lines 35-36 “the volume can become smaller than a conventional warming device and a weight is lighter”, 2kg is 4.41 pounds, if the device is lighter than the background ‘conventional warming device’, then it is lighter than 4.41 pounds). It would have been obvious to one of ordinary skill in the art at the time of effective filing to make the warming module of modified Hansen ‘498 less than five pounds to make the device easily portable and to keep overall material use as low as possible.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), and Tsang et al. (US 2014/0231406 A1).
Regarding claim 7, modified Hansen ‘498 teaches the warming module of claim 1. Hansen ‘498 teaches at least one proximity sensor (64 Fig 5) detecting the presence of the bag on the plate ([0043] “when a container is received on the support surface 20, the optical item sensor 64 detects the container”) to control the heater ([0043] “When the optical item sensor 64 detects the container, the controller 68 starts the heating element 23 to heat the support surface 20.”). However, modified Hansen ‘498 fails to teach the proximity sensor is positioned on the rim.
Tsang et al. teaches a warming module (70 Fig 1) with a proximity sensor ([0070] “presence sensor”) that may be “positioned at any location proximate the heating plate or within the systems to detect the presence of a medical solution container or other item.” [0070] The placement of the proximity sensor on the rim as opposed to on the warming plate would not modify the operation of the device because the modified rim cradles the fluid bag and the sensor of Hansen ‘498 is an optical sensor that would detect a bag regardless of its orientation in relation to the bag, so when a fluid bag is placed on the warming module of modified Hansen ‘498, the proximity sensor being placed on the rim would still detect the bag. It would have been obvious to one of ordinary skill at the time of effective filing to position the at least one proximity sensor of modified Hansen ‘498 on the rim since such a modification is the result of a rearrangement of parts that would have been an obvious matter of design choice to one of ordinary skill in the art at the time of effective filing.
Regarding claim 10, modified Hansen ‘498 teaches the warming module of claim 7. Hansen ‘498 teaches the at least one proximity sensor is an optical sensor, however, modified Hansen ‘498 is silent to wherein the at least one proximity sensor is an infrared sensor.
Tsang et al. teaches wherein an optical proximity sensor is an infrared sensor ([0027] “the presence sensor is typically implemented in the form of an infrared or other optical sensor that enables or disables the heater in response to detection of the presence or absence of the medical item”). It would have been obvious to one of ordinary skill at the time of effective filing for the  proximity sensor of modified Hansen ‘498 to be an infrared sensor because such a modification is the result of a simple substitution of one known element (general optical proximity sensor) for another (infrared optical proximity sensor) to achieve a predictable result (optically detect the presence of the fluid bag). Accordingly, Tsang et al. teaches the infrared sensor is an alternative to other optical sensors ([0027] “infrared or other optical sensor”).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), Tsang et al. (US 2014/0231406 A1), and Faries, JR. et al. (US 2006/0291533 A1), hereinafter Faries.
Regarding claim 8, modified Hansen ‘498 teaches the warming module of claim 7. However, modified Hansen ‘498 fails to teach wherein the at least two proximity sensors are displaced laterally from each other.
Faires teaches a warming module (heating unit [0254]) with any quantity of proximity sensors ([0254]“any quantity of any conventional or other sensors (e.g., proximity sensors, pressure sensors, temperature sensors (e.g., RTD, infrared, etc.), presence sensors, weight sensors, volume sensors, flow sensors, fluid sensors, fluid level sensors, etc.)”). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Hansen ‘498 to include at least two proximity sensors to provide a redundant sensor that could still function in case the other fails, accordingly, a duplication of parts would be obvious to one of ordinary skill in the art, see MPEP 2144.04 VI B. 
Faires further teaches the sensors can be disposed at any location ([0254] “may be disposed at any location”, multiple sensors at any location would include sensors laterally displaced from each other). It would have been an obvious matter of design choice for the sensors to be displaced laterally from each other. Displacing the two proximity sensors laterally from each other would not have modified the operation of the device. The sensors would both still detect placement of a fluid bag and would provide a redundant sensor that could still function in case the other sensor fails. Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the at least two proximity sensors of modified Hansen ‘498 to be displaced laterally from each other.
Regarding claim 9, modified Hansen ‘498 teaches the warming module of claim 8. Modified Hansen ‘498 fails to teach wherein the at least two proximity sensors are displaced apart by at least 10 cm, however, shifting the position of the proximity sensors would not have modified the operation of the device. The proximity sensors would still be able to detect a fluid bag on the warming module regardless of how far apart they are from each other, thus modifying the warming module of modified Hansen ‘498 so the at least two proximity sensors are displaced apart by at least 10 cm would have been an obvious matter of design choice.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), and Nguyen (US 2020/0214360 A1).
Regarding claim 12, modified Hansen ‘498 teaches the warming module of claim 11. Hansen ‘498 teaches wherein the at least one light indicator is at least one light emitting diode bulb ([0043] “LED light 70”). However, modified Hansen ‘498 fails to teach the at least one light emitting diode bulb positioned beneath a light diffuser.
Nguyen teaches a light indicator is at least one light emitting diode bulb positioned beneath a light diffuser (116 Fig 1B, [0017] “The LED diffuser is configured to diffuse the light produced by the LED as well known in the art. In one embodiment, the LED is a three color LED, e.g. red, green, and blue. In a preferred embodiment, three LEDs are provided, one for each color. It is understood that the color may vary.”). It would have been obvious to one of ordinary skill at the time of effective filing for the light emitting diode bulb of modified Hanses ‘498 to be positioned beneath a light diffuser as taught by Nguyen to evenly spread the light output from the bulb and to protect the LED bulb, additionally Nguyen teaches diffusers are “well known in the art” [0017].
Regarding claim 13, modified Hansen ‘498 teaches the warming module of claim 12. Modified Hansen ‘498 further teaches wherein the at least one light emitting diode bulb and light diffuser are arranged around a perimeter of the housing (Hansen ‘498 shows the LED 70 arranged at the front of the housing perimeter See Fig 1, modification to include the diffuser of Nguyen would result in the light diffuser in front of the LED, also being arranged at the front of the housing which is around a perimeter).
Regarding claim 14, modified Hansen ‘498 teaches the warming module of claim 13. Modified Hansen ‘498 further teaches wherein the at least one light emitting diode bulb and light diffuser are arranged on the upwardly extending peripheral rim (Hansen ‘498 shows the LED 70 arranged on the upwardly extending peripheral rim See Fig 1, modification to include the diffuser of Nguyen would result in the light diffuser in front of the LED, also being arranged on the upwardly extending peripheral rim).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen ‘498 (US 2010/0059498 A1) in view of Lindo et al. (US 2020/0261638 A1), Shevlin (US 3,736,981 A), Shimel et al. (US 2017/0281879 A1), and Russier et al. (US 2019/0261813 A1).
Regarding claim 15, modified Hansen ‘498 teaches the warming module of claim 11. Hansen ‘498 teaches wherein the at least one light indicator presents a warming state indicating that the bag is warming and is not at a predetermined temperature or is warmed to a predetermined temperature. However, modified Hansen ‘498 fails to teach the indication is by means of a first color indicating that the bag is warming and a second color indicating that the bag is warmed to the predetermined temperature.
Russier et al. teaches a light panel that indicates a status of the device by emitting different light colors: heating and setpoint temperature reached are device statuses indicated by the LED colors [0059]-[0064]. It would have been obvious to one of ordinary skill at the time of effective filing for the indicator of modified Hansen ‘498 to  include the first and second colors to indicate the warming states as taught by Russier et al. to allow the light indicator to provide more detailed information on the status of the device to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smithworks Medical Inc. FloorMount IV Fluid WarmerTM and the Owner’s Manual discloses an IV fluid warmer tray with a planar heating surface, a low, angled rim, a heating element attached under the surface and that uses 12V and a wall adapter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783